Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 1 of 10

MARY JO WHITE

United States Attorney for the

Southern District of New York

By: SARA L. SHUBDOFSKY (SS-4380)
Assistant United States Attorney

100 Church Street - 19th Floor

New York, New York 10007

Tel. No.: (212) 637-2693

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x

UNITED STATES OF AMERICA,

Plaintff, STIPULATION AND ORDER

-against-
VILLAGE OF AIRMONT, e? al.,
91 Civ. 8453 (CM)

Defendants.

a a ee ey a Oe eg ed oe Ne ee ee ee > 4

WHEREAS, in April 1996, the Court ordered the Village of Airmont (the
"Village”) to revise the Airmont Zoning Code "so that it will not be construed to prevent home
worship, or to prevent persons from walking to and from religious services at such places of
worship, or to prevent home worship services on any day in all residential zones”;

WHEREAS, specifically, the Court ordered the Village to revise the Airmont
Zoning Code to create a category of use entitled a "Residential Place of Worstup," defined as an
"area located within a residence that is used for the conducting of religious services," and further
ordered the Village to revise the zoning code to provide that such places of worship "be
permitted by right on any day in all residential zones";

WHEREAS, in December 1996, the Court of Appeals affirmed the district court’s

Apnil 1996 orders in all respects;

p ‘d. JRL ‘ON oe ae ' 8 WdSCET OL0E LO AVA
Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 2 of 10

WHEREAS, the Village thereafter amended its zoning code as ordered by the
Court;

WHEREAS, the parties have tentatively agreed to the terms of a draft (and
unsigned) Stipulation and Order that provides for certain amendments to the Airmont Zoning
Code, a copy of which is annexed hereto as Exhibit A (the "Zoning Code Amendments
Stipujation"); and

WHEREAS, before the parties finalize the Zoning Code Amendments Stipulation,
the parties wish to use an application for a Residential Place of Worship by Rabbi Mendel Rubin,
for Congregation Zemach David of Dinev, as a "test case" under the provisions to which the
parties have tentatively agreed under the Zoning Code Amendments Stipulation to assess how the
proposed changes work in operation;

IT IS HEREBY STIPULATED AND AGREED as follows:

ie The Village of Airmont will review the pending application of Rabbi
Rubin under the proposed amendments to the Airmont Zoning Code set forth in the Zoning Code
Amendments Stipulation annexed hereto as Exhibit A.

2. In processing Rabbi Rubin’s application ander the proposed amendments,
the parties agree that they are doing so for settlement purposes only, and that no actjon taken
during the application process may be used by the parties to this stipulation in this litigation.

3, Both the Government and the Village reserve their rights to propose
additional modifications to the Zoning Code Amendments Stipulation after the processing of

Rabbi Rubin's application is concluded and the parties are better positioned to assess how the

provisions set forth in the proposed Zoning Code Amendments Stipulation worked in operation.

G ‘d — /8t ‘ON WdSC'01 OLOL LC “AW
Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 3 of 10

4, Nothing set forth herein, or in the Zoning Code Amendments Stipulation,
shall be construed as requiring either party to accept the terms of the Zoning Code Amendments
Stipulation, and, if the parties are unable to agree to the terms of the Zoning Code Amendments
Stipulation following any additional negotiation, the parties will be free to exercise all rights

otherwise available to them.

Dated: White Plains, New York
September , 2000

MARY JO WHITE

United States Attorney for the
Southern District of New York
Attomey for the United States

aye | find -
SARA L. SHUDOFSKY (SS-4380)
Assistant United States Attomey
100 Church Street - 19th Floor
New York, New York 10007
Tel. No.: (212) 637-2693

0 ‘4. /RI ‘ON WdS0 C1 O02 LO AYN
Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 4 of 10

JO
0. Oe
ape of ee) S ij

DORKMAN, LYNCH & KNOEBEL
Att my (| € - Village of Airmont

 

or wl i Ne (DL-6537)
51 North =

Nyack, New Yo "10960

Tel. No.: (914) 353-3500

SO ORDERED:

 

UNITED STATES DISTRICT JUDGE

f ‘deem PRL AN eiem eG Gusaee OS _ WdSO CL O10E Lo AVN
Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 5 of 10

Exhibit A |
QA = TRL ON re WAGE CL 100 UC AVAL
Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 6 of 10

MARY JO WHITE

United States Attomey for the

Southem District of New York

By: SARA L. SHUDOFSRY (SS-4380)

Assistant United States Attomey

100 Church Street - 19th Floor *EXRIBIT A*
New York, New York 10007

Tel. No.: (212) 637-2693

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a x
UNITED STATES OF AMERICA,
Plaintiff, STIPULATION AND ORDER
-against- |
VILLAGE OF AIRMONT, et al.,
91 Civ. 8453 (CM)
Defendants,
x

 

WHEREAS, in April 1996, the Court ordered the Village of Airmont (the
"Village") to revise the Airmont Zoning Code "so that it will not be construed to prevent home
worship, or to prevent persons from walking to and from religious services at such places of
worship, or to prevent home worship services on any day in all residential zones":

WHEREAS, specifically, the Court ordered the Village to revise the Airmont
Zoning Code to create a category of use entitled a "Residential Place of Worship," defined as an
"area located within a residence that is used for the conducting of religious services," and further
ordered the Village to revise the zoning code to provide that such places of worship "be
permitted by right on any day in all residential zones";

WHEREAS, in December 1996, the Court of Appeals affirmed the district court’s

April 1996 orders in all respects;

Wd] 0100 “LC “AWW.

A ‘dith FQ ‘AN WWW RAIN LATE LINAS
Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 7 of 10

WHEREAS, the Village thereafter amended its zoning code as ordered by the
Court; and
WHEREAS, in order to avoid further litigation concerning the interpretation and

application of the Residential Place of Worship use category, the parties wish to enter into the

following agreement,
IT IS HEREBY STIPULATED AND AGREED as follows:

1, The Village of Airmont will amend the Airmont Zoning Code to include the

following paragraphs:

(A). For the establishment of any Residential Place of Worship that exceeds 1400
square feet, an applicant shall obtain site plan approval as set forth elsewhere in
this Code. For the establishment of any Residential Place of Worship that is 1400
square feet or less, an applicant shall apply for site plan review pursuant to this
section of the Code,

(B). The floor area per person for a Residential Place of Worship shall be caleulated as
twenty (20) square feet per person,

(C). In addition to off-street parking required for the residence, additional off-street
parking for any Residential Place of Worship shal] be provided at the rate of one
(1) parking space for every two hundred (200) square feet of the Residential Place
of Worship.

(D). Any single family residence containing a Residential Place of Worship shall
comply with the area and bulk requirements applicable to a single family
residence in the district in which such building or structure is situated. The
inclusion of a Residential Place of Worship within the structure of an existing
residence that is non-conforming with the area and bulk requirements of the
district in which such residence is situated shall not be deemed an intensification
of any such dimensional non-conformity, provided that the size of such
Residential Place af Worship does not exceed the ratio of the square footage of
the lot on which the Residential Place of Worship is located to the square footage
required for a lot in that Zoning District applied to the maximum size of 1,400
square feet. By means of example, if a 10,000 square foot lot is located in a
district providing for a minimum 30,000 square foot lot requirement, the square
footage of the Residential Place of Worship cannot exceed 1/3 of 1 400 square
feet.

Ol ‘d 121 ‘ON Oe pee WIT TL 0100 LC CAVA
(E).

(F).

(G).

|

Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 8 of 10

(Fi).

(J).

‘dire E81 ‘ON BT ATU CECA RATY AIAN Y

An application for a Residential Place of Worship as defined in the Code shall be
submitted to the Clerk to the Planning Board. That application shall include a
Standard request for issuance of a Building Permit, together with a proposed plan
for the use and development of the site by the applicant. The plan shall include
details regarding water, sewage, parking, traffic, driveway, fire and emergency,
buffering for neighbors, and drainage.

The Building Inspector shall review the application and refer any complete
application to the Planning Board within ten (10) days of its submission to the
Clerk to the Planning Board. If the application provides for more than 1,400
square feet of space devoted to the conducting of religious services, the
application shall be referred by the Building Inspector to the Planning Board for
regular Planning Board Site Plan review and approval. If the application provides
for 1,400 square feet of space or less devoted to the conducting of religious
services, the application shall be referred by the Building Inspector to the CDRC
and the Planning Board for review and approval as set forth herein without any
public hearing.

The Planning Board shall review all Residential Place of Worship applications
providing for 1,400 square feet of space or less devoted to the conducting of
religious services in any residential district upon an expedited basis as described
below in paragraphs (I) and (L). Such Planning Board review will include an
immediate referral by the Clerk to the Planning Board to the CDRC of all issues
set forth in the application. Issues regarding water, sewage, and drainage will be
reviewed primarily at the CDRC by the Village Engineer to determine if proper
engineering standards have been met. Issues regarding parking, traffic, access,
fire and emergency, and buffering from neighbors will be reviewed by the
Planning Board upon recommendation of the CDRC in accordance with the
standards, guidelines and requirements applicable to those items.

Within ten (10) days of submission of an application to the Clerk to the Planning
Board, the Building Inspector shall provide written notification to the applicant
and Clerk to the Planning Board that the application has been received and that
either (1) the application is complete, or (2) a certain aspect or aspects of the
application are incomplete, along with a list of the specific items necessary to
make the application complete.

The Planning Board shall render a decision on an application for a Residential
Place of Worship within sixty-two (62) days of the Planning Board’s receipt of a
completed application. Should the Planning Board fail to approve the application
for a Residential Place of Worship within sixty-two (62) days of the Planning
Board’s receipt of a completed application, the applicant shall be entitled to seek
all appropriate judicial review.

Wd9Z'21 0102 “LC ‘AWA

nieve reear
Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 9 of 10

(J). Within ten (10) days of a favorable Planning Board decision and the applicant's
compliance with all conditions in any Planning Board resolution, the Building
Inspector shall issue a Building Permit to the applicant.

(K). Should either the CDRC or the Planning Board determine an application fora
Residential Place of Worship to be deficient for any reason, the CDRC or the
Planning Board will provide written notification to the applicant of the basis for
the deficiency, along with specific written directions that, if followed by the
applicant, will cause such application to become acceptable to the CDRC and/or
the Planning Board.

(L). All applications for Residential Places of Worship shall be given priority in the
scheduling of agenda items and hearings and in the rendering of all decisions.
That priority will include, but not be limited to, the placement of Residentia) Place
of Worship applications on the Planning Board or CDRC calendar before any
other applications can be scheduled to be heard by the Planning Board or CDRC.

2. The Village will amend the Airmont Zoning Code as required by this
agreement and provide the private plaintiffs and the United States with a copy of the amended
Airmont Zoning Code within 60 days after the agreement is so-ordered by the Court.

Dated: White Plains, New York
, 2000

 

MARY JO WHITE

United States Attomey for the
Southem District of New York
Attorney for the United States

By:

 

SARA L. SHUDOFSKY (SS-4380)
Assistant United States Attorney
100 Church Street - 19th Floor
New York, New York 10007

Tel. No.: (212) 637-2693

“TL deem TRL OW Wd9T +71 O1OZ LO AWN
Case 7:18-cv-11533-NSR Document 54-1 Filed 09/30/19 Page 10 of 10

JOHN LAYNE

 

Mayor, Village of Airmont

DORFMAN, LYNCH & KNOEBEL
Attomey for Defendant Village of Ainmont

By:
DENNIS E.A. LYNCH (DL-6537)
51 North Broadway

Nyack, New York 10960

Tel, No.: (914) 353-3500

 

SO ORDERED:

 

UNITED STATES DISTRICT JUDGE

CL di CBE ON eee ee NAOT CE 0100 “Le “AWW
